Citation Nr: 0940215	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.S.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.  He had service with the Air National Guard from August 
1972 to May 1986, and with the Army National Guard from May 
1986 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO denied 
service connection for a psychiatric disorder, to include 
PTSD.  In August 2003, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2004.

In a May 2006 decision, the Board denied service connection 
for a psychiatric disorder, to include PTSD.  The Veteran 
appealed the May 2006 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2007, 
the Court granted the parties' joint motion for remand, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint 
motion.

The Veteran had been afforded a Board hearing in February 
2006 with a Veterans Law Judge who is no longer with the 
Board.  In September 2007, the Veteran indicated that he 
wanted an additional hearing.  Thus, in October 2007, the 
Board remanded the Veteran's claim to afford him his 
additional requested hearing. 

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In a February 2009, the RO readjudicated the Veteran's claim 
(as reflected in a supplemental SOC (SSOC), continuing the 
denial of service connection for an acquired psychiatric 
disorder, to include PTSD.



The Board notes that, while the Veteran previously was 
represented by private attorney Jenny Y. Twyford, in December 
2008, the Veteran granted a power-of-attorney in favor of 
Disabled American Veterans with regard to the claim on 
appeal.  The Veteran's current representative has submitted 
written argument on his behalf and represented him during his 
hearing.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The record reflects diagnoses of PTSD that appear to be 
based, at least in part, on the Veteran's claims of 
experiencing racial prejudice in service.

3.  While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of trauma associated with racial 
prejudice in service, his primary in-service stressor.

4.  The record reflects diagnoses of major depression that 
are shown to be due to trauma associated with racial 
prejudice in service or secondary to PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD and major depression 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 
38 C.F.R. 3.304(f)(1) (2008); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 
 
The Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy or that his 
alleged stressor was combat-related.  As such, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence his claimed in-service stressor is required.

The Veteran's service treatment records reflect no 
psychiatric complaint, finding, or diagnosis,

July 2003 VA records show the Veteran was voluntarily 
hospitalized.  He indicated that his symptoms began in 
service.  He suffered numerous instances of racial prejudice 
and was subjected to an Article 15 that he contends he did 
not deserve.  The Veteran gave an angry and raging account of 
being wronged, beginning when he was in the Air Force.  He 
dated his depression to 1999.  The diagnosis was major 
depression.

A September 2004 VA outpatient treatment record shows the 
Veteran was diagnosed with major depression.  The 
psychiatrist indicated that a case could be made for the 
major depression being connected with the Veteran's 
consistent statements about abuse in his long attempt at a 
career in the military.  Such abuse was based on racism.  The 
Veteran still felt injustice about this.

During the February 2006 Board hearing, the Veteran testified 
that, during basic training, his drill sergeant said that 
someone would take the Veteran behind the barracks and whip 
him if he had a problem.  He related a time when he was 
working the graveyard shift and was told he was dumb.  He 
indicated that, one time, he gave an airman an order, which 
the airman refused; however, the Veteran was given an Article 
15 and reduction in rank.  He stated that, in general, 
African Americans were not allowed to advance in the National 
Guard.  His commander indicated that he would not sign his 
re-enlistment papers, so he had to transfer to the Army 
National Guard to finish his twenty years of service.

A November 2006 VA outpatient treatment record reflects a 
notation that the Veteran had major depression secondary to 
discrimination traumas sustained while he was in the 
military.

A September 2007 VA record indicates that the Veteran had 
PTSD and secondary depression.

An October 2008 VA outpatient record includes comment that 
all of the Veteran's VA records were reviewed by his 
psychiatrist.  He indicated that the Veteran first sought 
psychiatric treatment in July 2003.  It was determined that 
he had major depressive disorder with associated PTSD that 
was consequent to a long pervious history of repeated 
psychological abuse resulting from racial prejudice.  The 
Veteran's psychiatrist related the Veteran's in-service 
incidents, including when a sergeant told him that someone 
should take him behind the barracks and whip him because he 
was ignorant.  He was mocked by an African American sergeant 
during class.  On his way to an assignment, he was forced to 
drive through a Ku Klux Klan rally.  He was given an Article 
15 for assaulting a white airman who was under his command 
and had disobeyed a routine order.  The Veteran indicated 
that it was a trumped-up charge.  Following examination, the 
diagnoses were PTSD, due to racial discrimination in the Air 
Force, and major depression, secondary to PTSD.

In an October 2008 written statement, A.M., indicated that he 
was present during several occasions when a sergeant was 
trying to get assistance from the leadership in his National 
Guard unit.  He was the Veteran's assistance section 
supervisor.  The Veteran was questioned once when he was 
trying to discipline an Airman as to why Black people could 
not get along.  A.M. also attended a meeting where the 
Veteran was told he would not be able to re-enlist with the 
unit, even though there was no reason.  The Veteran was not 
given any instructions or assistance on improving.  This was 
a continuing cycle in this squadron, particularly when it 
came to Black airmen, when they were up for promotion or 
enlistment.

In January 2009, the Veteran testified before the 
undersigned.  He described the same in-service traumas 
regarding racial discrimination that have been detailed 
previously in written statements and treatment records.

The evidence clearly shows diagnoses of PTSD and major 
depression.  The evidence also contains competent medical 
opinions indicating that the PTSD and major depression are 
related to the Veteran's service, specifically to traumas 
associated with racial prejudice that he experienced while in 
service.  Therefore, at issue is whether the Board accepts as 
credible the Veteran's statements as to the occurrence of 
these traumas (with regard to the major depression) and 
whether the occurrence of such traumas are corroborated by 
other evidence of record (with regard to PTSD).

As for the October 2008 written statement from A.M., the 
Board is resolving all benefit of the doubt in favor of the 
Veteran and is accepting as credible both AM.'s assertions as 
to the occurrence of in-service stressful events, and his 
representation that he was the Veteran's assistance section 
supervisor.  This statement corroborates the Veteran's 
alleged stressor, in part.

The Board also emphasizes that the only medical opinion 
evidence on the question of whether current psychiatric 
disability is medically related to the Veteran's alleged in-
service stressful experiences weigh in favor of the claim.  
The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or 
to reject a medical opinion based on its own medical judgment 
(see Obert v. Brown, 
 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 
(1991)), even if the opinion is based on lay assertions.  
Relying on the assertions of the Veteran and a layperson does 
not render the opinion not credible unless the Board finds 
that the lay statements are not credible.  See, e.g., Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the 
Board has evaluated the totality of the evidence in 
determining that the statements of the Veteran have been 
consistent throughout the appeal and are corroborated, at 
least in part, by the October 2008 written statement from his 
fellow servicemember.  Hence, the Board also accepts as 
credible and probative the medical opinion evidence that is 
based, in part, on these credible lay assertions.  
Significantly, on the question of medical nexus between 
current major depression and service, there is no contrary 
objective evidence or opinion of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include 
the noted lay and medical evidence, and resolving all 
reasonable doubt on the questions of occurrence of the 
alleged in-service stressor and medical nexus in the 
Veteran's favor, the Board finds that the criteria for 
service connection for PTSD and major depression are met.

ORDER

Service connection for PTSD and major depression is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


